Wood, J., (after stating the facts.) The court erred. When the name of a station is called, and the train soon thereafter is stopped, the passenger may reasonably conclude that the train has stopped at the station, and may endeavor to get off, unless the circumstances and indications make it manifest that the proper and usual stopping place has not been reached. Smith v. Georgia Pacific Ry. 7 L. R. A. 323; St. Louis, I. M. & S. Ry. Co. v. Farr, 70 Ark. 264; Johnson v. Ry. 59 Ark. 122, and many authorities cited in appellant’s brief. The question of liability under the facts should have been submitted to the jury upon proper instructions as to the duties and obligations of appellant and appellee, respectively. Reversed and remanded for new trial.